Matter of Zouvelos v New York State Dept. of Fin. Servs. (2015 NY Slip Op 00219)





Matter of Zouvelos v New York State Dept. of Fin. Servs.


2015 NY Slip Op 00219


Decided on January 6, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 6, 2015

Mazzarelli, J.P., DeGrasse, Manzanet-Daniels, Feinman, Gische, JJ.


13887 101160/13

[*1] In re George Zouvelos, Petitioner,
vThe New York State Department of Financial Services, Respondent.


George Zouvelos, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Andrew Kent of counsel), for respondent.

Determination of respondent, dated August 5, 2013, which, after a hearing, revoked petitioner's license as a bail bondsman, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Michael D. Stallman, J.], entered September 11, 2013), dismissed, without costs.
Respondent's determination is supported by substantial evidence establishing that petitioner committed serious misconduct in connection with his bail-bond business (see Matter of American Tel. & Tel. Co. v State Tax Commn. , 61 NY2d 393, 400 [1984]; Insurance Law § 6802[k]). In particular, the evidence supports, among other things, the findings that petitioner operated Spartan Bail Bonds without a license in violation of Insurance Law § 6802(a), falsely stated on his application for a bail-bond-agent license for Spartan Bail Bonds that he was not presently charged with a crime when criminal charges were pending that subsequently resulted in petitioner pleading guilty to criminal possession of a weapon and attempt to obstruct the arresting officers (see  Insurance Law § 6802[k][3]), and that he engaged in extensive misconduct "demonstrat[ing] his incompetency or untrustworthiness to act as a licensee" (Insurance Law
§ 6802[k][6]). The record further supports the finding that petitioner demonstrated his untrustworthiness and incompetence through numerous other acts of misconduct and by giving conflicting and unpersuasive justifications for his actions in an attempt to minimize or obscure his culpability.
Finally, based on the foregoing and in light of the record evidence indicating that petitioner abused his position of power over criminal defendants and their indemnitors by, among other things, refusing to timely return substantial collateral due them and imposing excessive and unsubstantiated fees, the penalty of license revocation does not shock the conscience (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County , 34 NY2d 222, 233-34 [1974]).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 6, 2015
CLERK